
	

116 S1886 IS: Countering Hezbollah in Lebanon's Military Act of 2019
U.S. Senate
2019-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1886
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2019
			Mr. Cruz (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To restrict security assistance to Lebanon, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Countering Hezbollah in Lebanon's Military Act of 2019.
		2.Report on relationship between Lebanese Armed Forces and Hezbollah
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit a report to Congress—
 (1)identifying all military officers, commanders, advisors, officials, or other personnel with significant influence over the policies or activities of the Lebanese Armed Forces who are members of, paid by, or significantly influenced by Hezbollah; and
 (2)describing military activities conducted by the Lebanese Armed Forces to disarm Hezbollah pursuant to United Nations Security Council Resolution (UNSCR) 1701 (2006).
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form but may contain a classified annex.
			3.Restriction on security assistance
 (a)In generalOf the amounts appropriated or otherwise made available for security assistance for the Government of Lebanon for a fiscal year, 20 percent may not be obligated or expended for such purpose until the President certifies to Congress that—
 (1)the Lebanese Armed Forces has taken measurable steps in the last year to limit the influence or expel anyone identified pursuant to section 2(a)(1);
 (2)the activities described pursuant to section 2(a)(2) demonstrate a serious commitment by the Lebanese Armed Forces to fulfill its obligation to disarm Hezbollah pursuant to UNSCR 1701; and
 (3)the Lebanese Armed Forces have not cooperated, coordinated, or partnered with Hezbollah in any operation, campaign, or military exercise during the last year.
 (b)National security waiverThe President may waive the certification requirements under paragraphs (1) and (2) of subsection (a) if the President certifies to Congress that it is in the national security interest of the United States.
			
